TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-21-00271-CV


          GGH Management, LLC; Mike Avera; and John Francese, Appellants

                                               v.

                             Jim Knox Munnerlyn III, Appellee


              FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
  NO. D-1-GN-21-002210, THE HONORABLE MADELEINE CONNOR, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants GGH Management, LLC; Mike Avera; and John Francese have filed

an unopposed motion to dismiss this appeal. We grant appellants’ motion and dismiss the

appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Baker, and Smith

Dismissed on Appellants’ Motion

Filed: September 16, 2021